DETAILED ACTION
Introduction
Claims 1-12, 14, and 16-19 have been examined in this application. Claims 1, 2, 6, 9, 10, 12, 14, 16, and 19 are amended. Claims 3, 4, 5, 7, 8, 11, 17, and 18 are as previously presented. Claims 13 and 15 are cancelled. This is a non-final office action in response to the arguments, amendments, and request for continued examination filed 12/1/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/2021 has been entered.
Response to Arguments
Applicant’s arguments, filed 12/1/2021, have been fully considered.
Regarding the arguments pertaining to the previously made rejections under 101 (presented on p. 9-10 under the heading “Rejections under 35 USC 101”), the arguments are not persuasive. The arguments (p. 10) refer to the PTAB decision for Application 13138622 (Appeal no. 2020-002685, Patent Board Decision dated 10/28/2020), wherein because of the benefits of the invention, the claim as a whole was determined to “represent an improvement in physiological monitoring technology.” The arguments state that Claims 1 and 16 of the present application likewise provide benefits and therefore represent an improvement in technology. However, the office respectfully disagrees that the improvement is to any particular technology. The claims of the present application recite a particular technique for route creation and manipulation based on mathematical evaluation of runnability values and distance values. In other words, the improvement is rooted in the abstract idea of evaluation and calculation itself. It is not apparent from the claims and specification that there is an improvement that is rooted in route creation technology in computing. Therefore, unlike the claims in application 13138622 which were drawn to a particular physiological monitoring technology, the office maintains that the computer components in the claim are recited at a high level of generality and are merely tools to perform the abstract idea. Thus the arguments are not persuasive and the rejections are maintained.
Regarding the arguments pertaining to the previously made rejections under 112 (presented on p. 11 under the heading “Rejections under 35 USC 112”), the arguments and amendments are partially persuasive. Particularly, for the rejections of Claims 10 and 11 under 112(b), the amendments do not address the issue of indefiniteness as described in the final office action mailed 9/1/2021, and no reasoned arguments have been provided. Thus, these rejections are maintained. For all other previously made rejections under 112(a) and 112(b), the arguments and amendments are persuasive and the 
Claim Objections
Claims 1, 2, 6, 8, 12, 14, and 16 are objected to because of the following informalities:
In Claim 1, the two limitations “identifying the shorter distance” should instead read “identifying the shorter distance from the comparison of…” for clarity.
In Claim 1, “determining the distance from the adjacent…” should instead read “determining a distance from the adjacent…” as it is the first recitation of “a distance from the adjacent…” in the claim.
In Claim 1, “determining the distance from the next adjacent…” should instead read “determining a distance from the next adjacent…” as it is the first recitation of “a distance from the adjacent…” in the claim.
In Claim 2, “constrained” should instead read “limited” for consistency throughout the claim.
In Claim 2, “and” should be added just prior to the “creating routes…” limitation.
In Claim 6 in the limitation “accessing temporal components related to the type of runnability data; correlating the temporal components of the type of runnability data to the temporal indicator” the term “correlating…” should start a new line and the last two words “temporal indicator” should be part of the correlating limitation as opposed to being on a separate line.
In Claim 8, the limitation “determining a weighted runnability segment value…” should be on a new line, and the phrase “temporal segment from a determined runnability…” should not be on a new line.
In Claim 8, the word “and” should be added just prior to the “determining a weighted runnability segment value…” limitation.
In Claim 12, the word “and” should be added between the “accessing…” and “identifying…” limitations.
In Claim 14, the phrase “adjacent geospatial and temporal segment” should be part of the “inverting…” limitation as opposed to being on a separate line.
In Claim 14, the term “and” should be added before the final “marking” limitation.
In Claim 16, the two limitations “identifying the shortest distance” should instead read “identifying the shortest distance from the comparison of…” for clarity.
In Claim 16, the limitation “determining a runnability distance value for all geospatial and temporal segments adjacent to the base segment” should be on its own line and “adjacent to the base segment” should not be on a separate line.
In Claim 16, “determining the distance from the adjacent…” should instead read “determining a distance from the adjacent…” as it is the first recitation of “a distance from the adjacent…” in the claim.
In Claim 16, the limitation “repeating the determination of the runnability distance value for all geospatial and temporal segments adjacent to the base segment” should be on its own line and “temporal segments adjacent to the base segment” should not be on a separate line.
In Claim 16, the term “and” should be added between the second-to-last limitation (“repeating the comparison…”) and last limitation (“creating a route…”) and removed from between the second-to-last and third-to-last “repeating” limitations.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 14, and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 16, the phrase “created routes from the start point to the desired distance” renders the claims indefinite. As a distance is merely a length value and not a location, it is not clear how a route can be from a point to a distance. The meaning of the phrase is therefore unclear. For the purposes of examination, the phrase is interpreted as “created routes that originate from the start point and have the desired distance.”
Claims 2-12, 14, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 and for failing to cure the deficiencies listed above.
Regarding Claim 6, it is not clear what is meant by the limitation “removing from the determination of a runnability value…” Particularly, it is not clear whether this merely refers to removing data elements from the runnability data for the subsequent determination, or alternatively whether it refers to some removal of data elements as part of the determination, or removing a result of the determination, or something else. The scope of the removing limitation is therefore indefinite. For the purposes of examination, the limitation is interpreted as “removing from the type of runnability data any data elements that do not have temporal components that correlate to the temporal indicator.”
Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 6 and for failing to cure the deficiencies listed above.
Regarding Claim 10, the limitation “returning to the start point of the created route” renders the claim indefinite. This limitation is presented as a new step/function of the processor. It is not clear what is meant by the step of returning being performed by a processor (e.g. is the system physically 
Regarding Claim 11, the phrase “traverse and return to non-adjacent geospatial and temporal segments” renders the claim indefinite as it is not clear what returning to non-adjacent segments means, and is unclear what “non-adjacent” is describing. If the term non-adjacent is in relation to the start and end point, it is not clear how the claim describes creation of loops, and if the segments of the path are non-adjacent it is not clear how they can form a route. The scope of the claimed function is not clearly defined. For the purposes of examination, the claim is interpreted as forming loops wherein each loop comprises a series of non-overlapping segments.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12, 14, and 16-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Independent Claims 1 and 16, the claims recite functions for accessing a start point and distance, generating a runnability map, associating runnability data with segments, selecting segments to optimize a total cost or metric, connecting segments, determining tentative distances, selecting segments, determining distances, accessing and inverting a weighted runnability segment value, determining a runnability distance value for one or more segments, marking one or more segments as visited, comparing distances, identifying a shortest distance, selecting a next segment, and are a mental process, capable of being performed in the human mind. Particularly, the operations pertain to a step by step technique of performing evaluation and judgment of different segments to come up with one or more final routes, such as that which can be performed manually by using pen and paper to map out and evaluate segments (see MPEP 2106.04(a)(2)(III)). Alternatively, the functions to invert values and determine a runnability distance value as a product are mathematical concepts, as they describe purely mathematical functions. Thus, the claims recite an abstract idea.
The judicial exception is not integrated into a practical application. The additional elements in the claim are the processor and the non-transitory computer readable medium with computer programs. It is noted that the language “to configure a display…” is merely the intended use of the connecting of the segments and the claims do not positively recite a display as an additional element. The additional elements of the processor and non-transitory computer readable storage medium are both generic computer components, recited at a high level of generality. The claims do not provide any specific improvement to computer technology, and thus the claim acts merely as instructions to “apply” the abstract idea using a generic computer as a tool (see MPEP 2106.05(f)). Therefore, the abstract idea is not integrated into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As above, the additional elements in the claim are the processor and the non-transitory computer readable medium with computer programs. For the same reasons as presented above, these elements are generic computer components, recited at a high level of generality, such that the claim is merely using generic computer components as tools to “apply” the abstract idea. Thus the claim is not patent eligible.
Regarding Dependent Claims 2-12, 14, and 17-19,
Claims 2 and 3 further recite the accessing, storing, and use of user preference runnability data, which are further functions of the mental process, corresponding to remember or receiving of data for use in the evaluation steps.
Claims 4 and 5 further recite rating routes, which is a further function of the abstract idea, able to be performed mentally or via an evaluation on pen and paper.
Claims 6-8 further recite evaluation functions for temporal data, which are further functions of the abstract idea, as such evaluation is able to be performed mentally or on pen and paper.
Claim 9 further recites determining a direction of routes, which is a further step of the mental process of evaluation which could be performed by a human. 
Claims 10 and 11 recite further functions for creating specific types of route, which are additional functions of a mental process.
Claims 12 and 19 further recite accessing specific types of runnability data, and identifying non-traversable areas in Claim 12, which is an additional detail of the mental process as an evaluation that could be performed mentally.
Claim 14 further recites functions to select segments via evaluation and calculation of segment properties. This is a further step of an abstract idea of a mental process which could be done in the human mind/on pen and paper, or alternatively a mathematical process for the calculation of values.
Claim 17 further recites communicating directions using a headset. The communicating (outputting) of data is the use of a computer in its ordinary capacity and therefore does not integrate a judicial exception into a practical application or provide significantly more (see MPEP 2106.05(f)(2)). The use of a headset is an additional element in the claim, however this is determined to be extra-solution activity, as it represents an activity incidental to the primary process that is merely a nominal or tangential addition to the claim (see MPEP 2106.05(g)). This is re-evaluated under step 2B and determined to be well-understood, routine, and conventional in the art (see US2004/0030491A1 ([0002] it is well known in the art to provide path or directional cues via headphones). The claim therefore does not integrate the judicial exception into a practical application or provide significantly more.
Claim 18 further recites determining the location of a user using an RFID tag. This is determined to be extra-solution activity, as it represents an activity incidental to the primary process that is merely a nominal or tangential addition to the claim (see MPEP 2106.05(g)). This is re-evaluated under step 2B and determined to be well-understood, routine, and conventional in the art (see US2005/0225444A1, [0004, 0011] it is well known in the art to track persons and objects using RFID devices). The claim therefore does not integrate the judicial exception into a practical application or provide significantly more.
Allowable Subject Matter
Claims 1-12, 14, and 16-19 are rejected under 35 U.S.C. § 112 and 101 (see above) and Claims 1, 2, 6, 8, 12, 14, and 16 are objected to for informalities, however Claims 1-12, 14, and 16-19 would be allowable if amended to overcome all objections and all rejections under 112 and 101. 
The following is an examiner’s statement of reasons for indicating allowable subject matter:
The most similar prior art, Published Application US2020/0217680A1 (Dewan et al.) teaches a system for the creation of one or more routes (see e.g. Figure 1, Claims 8, 15), comprising: a processor (see Figure 1, [0047], Claim 15); a non-transitory computer readable storage medium having embodied thereon one or more computer programs that when executed, cause the processor to perform (see Claim 15, [0046-0047]); accessing a start point and desired distance (see [0087] inputs of start location and required shortest distance); generating a runnability map comprising a plurality of geospatial and temporal segments derived from the start point and the desired distance (see Figure 7A, 7B, [0089], k way points may be defined using start location and slack (based on required shortest distance) and [0090] minimum cost paths are determined for each waypoint, based on costs for each edge in a road network, and see [0079, 0098] cost being based on metrics which may be dynamic (i.e. temporal). In other words, the searching of routes requires the generating of information of edges in a road network (geospatial and temporal segments) in a specific area for analysis);  associating runnability data with each geospatial and temporal segment, the runnability data of a geospatial and temporal segment having a value representing runnability conditions of that geospatial and temporal segment (see [0090] the minimum cost path takes into account metrics ([0080] e.g. popularity or elevation, data indicating running characteristics of an area) for each edge (geospatial and temporal segment)); selecting adjacent geospatial and temporal segments that optimize a total metric or cost for all segments (see [0090] minimum cost paths are determined); connecting the adjacent geospatial and temporal segments having the greater runnability segment values (see [0090] computing minimum cost paths which ([0079] Figure 5) are connected continuous paths of edges (segments) [0080] the minimum cost corresponding to greater overall maximized desired metrics (i.e. greater runnability compared to other paths)) to configure the display a plurality of created routes from the start point to the desired distance (see [0092] a set of recommended routes to the user for [0094] being displayed). determining a tentative distance from the distance from the start point to an end point (see [0089] a “slack” distance determined using the required shortest distance (i.e. a tentative initial distance to determine routes)); selecting a geospatial and temporal segment adjacent to the geospatial and temporal segment comprising the start point (see Figure 5, [0090] the minimum cost path is determined from the start point (i.e. determining each possible path requires selecting an adjacent segment)); accessing a weighted runnability segment value from the adjacent geospatial and temporal segment (see [0079-0080] W multiplied by a metric m1i, m2i, . . . , mni is the weighted runnability segment value, for each given edge of a route); inverting the weighted runnability segment value (see [0080] the inverse of the weight*metric may be used for the metrics that are desired to maximize instead of minimize such as, for example, popularity).
Publication US2016/0375306A1 (Gu et al.) teaches a start point identified by latitude and longitude (see [0140]).
Patent U.S. 6,885,937 B1 (Suranyi) teaches determining the distance from the adjacent geospatial and temporal segment to the end point (see Figure 7, 8:31-54); determining a runnability distance value as the product of the distance of the adjacent geospatial and temporal segment to the end point and the cost (see 8:31-54); and marking the adjacent geospatial and temporal segment as visited (see 9:30-50).
Regarding Claim 1, however, the prior art does not disclose or render obvious a system performing all functions comprising:
comparing the distance of the start point to the end point with the runnability distance value of the adjacent segment;
identifying the shorter distance as the tentative distance;
selecting a next geospatial and temporal segment adjacent to the geospatial comprising the start point;
determining the distance from the next adjacent geospatial and temporal segment to the end point;
accessing a weighted runnability segment value from the next adjacent geospatial and temporal segment;
inverting the weighted runnability segment value of the next adjacent geospatial and temporal segment;

comparing the tentative distance to the runnability distance value;
identifying the shorter distance as the tentative distance;
marking the next geospatial and temporal segment as visited.
Regarding Claim 16, the prior art does not disclose or render obvious a system performing all functions comprising:
determining a runnability distance value for all geospatial and temporal segments adjacent to the geospatial and temporal segment having the start point;
comparing the distance of the start point to the end point with the runnability distance value of all geospatial and temporal segments adjacent to the geospatial and temporal segment having the start point;
identifying the shortest distance as the tentative distance;
selecting the geospatial and temporal segment associated with the tentative distance as a base segment;
marking all geospatial and temporal segments in the comparison as visited;
determining a runnability distance value for all geospatial and temporal segments adjacent to the base segment;
comparing the distance of the base segment to the end point with the runnability distance value of all geospatial and temporal segments adjacent to the base segment;
identifying the shortest distance as the tentative distance;

marking all geospatial and temporal segments in the comparison as visited;
repeating the determination of the runnability distance value for all geospatial and temporal segments adjacent to the base segment; and
repeating the comparison and identification of the tentative distance until the end point is within a geospatial and temporal segment marked as visited;
creating a route of adjacent geospatial and temporal segments identified as base segments.

The combination of limitations defining the particular sequence of recited functions including comparing the distance of the start point to end point with the runnability distance value, as defined by the particular calculation of inverting the weighted runnability segment value, and combined with the other features of the system is not found or made obvious by the prior art. The combination with the other claim limitations, are neither anticipated nor made obvious by the prior arts on record. A search of foreign prior art and Non-Patent Literature was conducted; however, no relevant prior art was found.
As such the claimed subject matter of Claims 1 and 16 would be allowable. The subject matter of Claims 2-12, 14, and 17-19 would also therefore be allowable based on the dependency on Claim 1.

Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
US-20110246055-A1 teaches subject matter including a route calculation function for pedestrians (see e.g. [0074]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         	/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619